Citation Nr: 0308364	
Decision Date: 05/02/03    Archive Date: 05/15/03

DOCKET NO.  02-13 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependency and indemnity compensation 
(DIC) benefits under 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from August 1965 to August 
1967.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an April 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Houston, Texas (RO), which denied the benefits sought on 
appeal.

The Board notes that Chairman's Memorandum 01-03-09 recently 
lifted a stay on certain claims for benefits under 
38 U.S.C.A. §§ 1311(a)(2) and 1318.  However, as the instant 
decision grants service connection for the cause of the 
veteran's death, the claim for DIC benefits under 38 U.S.C.A. 
§ 1318 is moot.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's death certificate indicates that he died in 
October 2000 at the age of 61 years, and that the immediate 
cause of his death was acute myocardial infarction, due to 
(or as a consequence of) coronary artery disease.  A 
handwritten notation provides that post-traumatic stress 
disorder was a significant condition contributing but not 
resulting in the immediate cause of death.  

3.  At the time of the veteran's death in October 2000, he 
was service-connected for post-traumatic stress disorder 
(PTSD), evaluated as 100 percent disabling from May 1994.

4.  The competent evidence is in relative equipoise as to 
whether the veteran's service-connected PTSD contributed 
substantially or materially to cause his death.  

5.  The appellant is entitled to DIC because the veteran's 
death is service-related.


CONCLUSIONS OF LAW

1.  Service connection for the cause of the veteran's death 
is warranted.  38 U.S.C.A. §§ 1310, 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.312 (2002).

2.  The appellant is entitled to DIC benefits under 38 
U.S.C.A. § 1310; accordingly,  the claim for DIC benefits 
under the provisions of 38 U.S.C.A. § 1318 is moot.  38 
U.S.C.A. §§ 1310, 1318 (West 2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to assist the appellant in the development of 
facts pertinent to his claim.  There has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law redefines the obligations of 
VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b) (2002).  Information means non-evidentiary facts, 
such as the claimant's address and Social Security number or 
the name and address of a medical care provider who may have 
evidence pertinent to the claim.  See 66 Fed. Reg. 45620, 
45,630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2002).  
Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. § 
5103A (West Supp. 2002); 38 C.F.R. § 3.159(c) (2002).  

As discussed in more detail below, sufficient evidence is of 
record to grant this claim.  Therefore, no further 
development is needed.

Factual Background

The appellant is the veteran's widow.  She claims that the 
veteran's service-connected PTSD caused or contributed to his 
death by acute myocardial infarction and coronary artery 
disease.  She also asserts that she is entitled to DIC 
benefits under 38 U.S.C.A. § 1318.

The record before the Board contains post-service VA and 
private outpatient records, including treatment records from 
the private physicians identified below.  These medical 
records will be addressed as pertinent.  Dela Cruz v. 
Principi, 15 Vet. App. 143, 148-49 (2001) (a discussion of 
all evidence by the Board is not required when the Board has 
supported its decision with thorough reasons and bases 
regarding the relevant evidence).

A November 1997 rating decision granted the veteran service 
connection for PTSD, evaluated as 30 percent disabling, 
effective in May 1994.  An October 1998 rating decision 
increased the evaluation to 100 percent, effective in May 
1994.  

The veteran's death certificate is typed, and indicates that 
he died in October 2000 at the age of 61 years, and that the 
immediate cause of his death was acute myocardial infarction, 
due to (or as a consequence of) coronary artery disease.  A 
handwritten notation provides that post-traumatic stress 
disorder was a significant condition contributing to death 
but not resulting in the underlying immediate cause of death.

The private October 2000 terminal operative report provides a 
pre-operative diagnosis of carcinogenic shock secondary to 
myocardial infarction, and a post-operative diagnosis of ASOD 
of the coronary arteries status post bypass grafting on two 
occasions with occlusion of grafts with angioplasty and 
tenting of the left main and circumflex grafts with acute 
occlusion of left main with acute heart failure.  

In a January 2002 statement, a nurse from a private medical 
practice explained that the veteran's death certificate had 
been amended by a physician as a result of a request by a 
veterans service officer.  Attached was December 2000 
correspondence from a veterans service officer which informed 
the medical practice that in order for the appellant to 
receive additional benefits, the veteran's death certificate 
needed to have additional information showing that his PTSD 
was 100 percent disabling.  

In a May 2001 one-sentence statement, C.A.D., M.D., states 
that PTSD was a significant condition contributing to the 
veteran's death.  

Correspondence dated in May 2002 from J.T.A., M.D., provides 
that he had treated the veteran from December 1998 and 
reviewed the veteran's prior medical treatment.  He stated 
the opinion that the veteran's PTSD aggravated his ongoing 
cardiovascular problems and that his intermittently unstable 
and periodically difficult to control anxiety certainly 
contributed to his death.  

A June 2002 statement from R.M.G., M.D., provides that he had 
treated the veteran for several years.  The veteran had a 
long history of chemical dependency due to his PTSD, which 
significantly complicated his management of coronary artery 
disease, and the associated depression left him with a life 
of nearly perpetual stress.  He stated the opinion that the 
veteran's PTSD played a significant role in the progression 
of his coronary artery disease and complicated his efforts to 
maintain a lifestyle in healthy ways.  He stated that an 
exact computation of the degree that PTSD contributed to his 
progressive disease was impossible to state, but that it was 
a significant contribution.  

A June 2002 statement from R.A.M., M.D., who identified 
himself as the veteran's brother, provides that he had 
reviewed the veteran's medical records.  He noted that the 
veteran's PTSD had been characterized by panic attacks, 
anxiety and depression.  He said that it was very conceivable 
that the veteran's PTSD impacted his cardiac status and was 
responsible for his premature death.  He referred generally 
to several studies indicating a relationship between 
depression and increased risk of heart attacks, especially in 
males.  He elaborated upon the physiological basis for the 
causal connection between stress and heart disease.  

A VA cardiologist provided an opinion in August 2002 that he 
or she was unaware of PTSD causing malignant arrhythmias, and 
explained that they could be explained by his ischemic heart 
disease.  The examination request provides that the examiner 
was to review the veteran's file.  While the VA examiner did 
not explicitly state that the veteran's medical records had 
been reviewed, the examiner did set forth a review of the 
veteran's medical history, indicating that he or she did in 
fact conduct such a review.

A November 2002 VA medical report and addendum specifically 
provide that the examiner reviewed the veteran's claims file 
and computerized progress notes.  The report sets forth a 
detailed and extensive review of the veteran's medical 
history, including the positive opinions the appellant 
submitted.  

The VA examiner observed that the veteran's original death 
certificate had been amended (at the request of the County 
Service Officer) to show that PTSD contributed to the death 
of the veteran.  The VA examiner stated difficulty 
understanding how the death certificate could be changed at 
the request of anybody.  The examiner pointed out that VA had 
requested medical evidence from the treating physicians at 
the time of death to support the amended certificate but they 
were unable to provide the evidence.  

The VA examiner stated that two of the veteran's private 
medical doctors (Drs. A. and M.) were not cardiologists.  The 
VA examiner also pointed out that the private medical 
opinions supporting the appellant's claim did not have valid 
supporting documentation.  

The VA examiner stated that the October 2000 discharge 
summary report (sic) was especially important and observed 
that it listed multiple cardiovascular condition that led to 
the veteran's death.  The discharge summary did not mention 
any possible relationship to PTSD.  

The VA examiner also stated that with respect to the 
veteran's death, he or she had contacted a specialist in 
cardiology, a psychiatrist, and compensation and pension 
sections of other VA facilities.  The VA examiner also stated 
that he or she reviews regularly-available literature.  

The VA examiner stated that there was no clear documentation 
available supporting the theory that PTSD or any other mental 
problems caused or aggravated coronary artery disease of any 
other vascular condition.  There was no data available 
connecting PTSD directly to the development of coronary 
artery disease.  Any conclusion that coronary artery disease 
was caused or aggravated by PTSD was unfounded.  The examiner 
stated that clinical findings, and many thousands of 
autopsies, showed that coronary artery disease was due to 
accumulation of lipids in arteries.  Well-known risk factors 
including smoking and alcohol.  In this regard, the examiner 
noted that the veteran's records showed that he had smoked 
one pack a day, and had used alcohol, with some evidence that 
he had continued to use alcohol as recently as 1999. 

The examiner reiterated that the conclusion that coronary 
artery disease and its progress was caused or even influenced 
by PTSD was purely hypothetical and unsubstantiated by any 
evidence in the current medical literature.  

The examiner set forth the opinion that the veteran's 
coronary artery disease and other atherosclerotic problems 
were not caused or worsened by any mental condition he might 
have had, including PTSD.  The examiner stated that there was 
no relationship between the cause of the veteran's death due 
to severe coronary artery disease with multiple complications 
related to it and his PTSD, anxiety, depression or panic 
attack.  As confirmed by the cardiologist, the veteran had 
many risk factors and other medical comorbid problems.  

Legal Analysis

Under the relevant law, to establish service connection for 
the cause of the veteran's death, the evidence must show that 
disability incurred in or aggravated by service either caused 
or contributed substantially or materially to cause death.  
For a service-connected disability to be the cause of death, 
it must singly or with some other condition be the immediate 
or underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. §§ 
3.310, 3.312.

Based on a thorough review of the record, the Board finds 
that the evidence for and against the appellant's claim for 
service connection for the cause of the veteran's death is in 
relative equipoise, which, under the doctrine of reasonable 
doubt, supports a grant of her appeal.  38 U.S.C.A. 
§ 5107(b); see generally Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  
In so finding, the Board observes that the weight it places 
on a medical professional's opinion depends on factors such 
as the reasoning employed by the medical professional and 
whether or not, and the extent to which, he or she reviewed 
prior clinical records and other evidence.  Gabrielson v. 
Brown, 7 Vet. App. 36, 40 (1994).  Further, it is the Board's 
responsibility to make such determinations.  See Hayes v. 
Brown, 5 Vet. App. 60, 69-70 (1993) ("It is the 
responsibility of the BVA to assess the credibility and 
weight to be given the evidence") (citing Wood v. Derwinski, 
1 Vet. App. 190, 192-93 (1992)).  See also Guerrieri v. 
Brown, 4 Vet. App. 467, 470-471 (1993) (the probative value 
of medical evidence is based on the physician's knowledge and 
skill in analyzing the data, and the medical conclusion the 
physician reaches; as is true of any evidence, the 
credibility and weight to be attached to medical opinions are 
within the province of the Board).

In making this decision, the Board acknowledges the 
statements from the appellant that the veteran's service-
connected PTSD caused or contributed substantially to his 
death.  However, as a layperson the appellant is not 
competent to provide an opinion requiring medical knowledge, 
such as a question of medical causation.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  As a result, her own 
assertions are not entitled to probative weight.  

Turning to the medical evidence in support of the claim, the 
Board initially notes that the death certificate's 
handwritten identification of PTSD as a contributing cause of 
the veteran's death.  December 2000 and January 2002 
documents in the claims file show that this handwritten 
notation was added some time after the original death 
certificate was recorded, at the request of a veterans 
service officer in order to strengthen the appellant's claim.  
However, a nurse has indicated in a statement that the 
notation was added by a physician.  While of limited 
probative value, it is nevertheless competent evidence that 
supports the appellant's claim.  

The Board also recognizes the various private medical 
opinions relating the veteran's PTSD to his death from 
coronary artery disease.  The Board notes that these opinions 
are based in part on actual treatment of the veteran, or 
reviews of his medical records.  As such, they do have 
probative value.  The 2001 one-sentence statement from 
C.A.D., M.D., however, lacks any explanation.  The May 2002 
correspondence from a J.T.A., M.D., does not include an 
explanation.  The June 2002 statement from R.M.G., M.D., on 
the other hand, indicates that the veteran's chemical 
dependency due to his PTSD significantly complicated his 
management of coronary artery disease, and that the veteran's 
PTSD played a significant role in the veteran's efforts to 
maintain a lifestyle in healthy ways.  The June 2002 
statement from R.A.M., M.D. does provide a rationale in 
support of the opinion indicating a relationship between 
depression and increased risk of heart attacks.  

The Board finds that the opinions set forth in the August 
2002 and November 2002 VA reports go against the appellant's 
claim.  The August 2002 VA opinion appears to be based on a 
review of all the evidence of record, including the veteran's 
VA treatment records, as well as the medical opinions in 
support of the appellant's claim.  

The November 2002 VA opinion is also based on all the 
evidence of record, including the veteran's VA treatment 
records, as well as the medical opinions in support of the 
appellant's claim.  This report sets forth a detailed review 
of the veteran's medical records.  Moreover, the VA examiner 
stated that he or she had also performed additional medical 
research into the general relationship, if any, between PTSD 
and coronary artery disease but had been unsuccessful.  

The November 2002 VA medical opinion includes a full 
explanation for the negative conclusions it sets forth.  The 
opinion acknowledges and rebuts in detail the positive 
opinions in support of the appellant's claim.  

While the latter VA medical opinion in particular is 
persuasive because of it's review of the record and rationale 
with citation to the medical record, the fact remains that 
some of the positive evidence also includes a notation of a 
review of the veteran's medical records and a rationale for 
the supportive opinions.  Finally, the Board observes that, 
while the veteran's death certificate (in its original, 
unamended state) and his contemporary terminal surgical 
report are negative for any mention of the veteran's PTSD as 
a cause or substantial contributor to his death, and it is 
apparent that a physician added PTSD to the death certificate 
only after being contacted by the appellant's service 
representative, the physician nevertheless did record PTSD as 
a significant causative factor in the veteran's death, which 
is certainly not implausible given some of the other 
competent opinions of record and the fact that the veteran's 
PTSD was rated 100 percent at the time of his death.  

The Board finds that the evidence for and against the 
appellant's claim is at least evenly divided.  Resolving the 
reasonable doubt raised by such evidence in the appellant's 
behalf, the Board finds that service connection for the cause 
of the veteran's death is warranted.  38 U.S.C.A. §§ 1310, 
5107 (West 2002); 38 C.F.R. § 3.312 (2002); Gilbert, supra; 
Ortiz, supra.

The appellant is entitled to DIC under the provisions of 38 
U.S.C.A. § 1310 because the veteran's death is service-
related.  Consequently, the Board concludes that the claim 
for DIC benefits under the provisions of 38 U.S.C.A. § 1318 
is moot inasmuch as the appellant would be entitled to no 
additional benefits by virtue of a grant of DIC under this 
statute.  See Mintz v. Brown, 6 Vet. App. 277 (1994) (the 
Board does not have jurisdiction to review a case if no 
benefit would accrue to the claimant).  Thus, the appeal as 
to this latter matter is dismissed.
ORDER

Entitlement to service connection for the cause of the 
veteran's death is granted.

The appeal for DIC benefits under the provisions of 38 
U.S.C.A. § 1318 is dismissed as moot.



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

